Citation Nr: 0125387	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  97-03 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include consideration of entitlement to service connection 
for an undiagnosed illness manifested as a skin condition.

2.  Entitlement to service connection for a low back 
condition, to include consideration of entitlement to service 
connection as the result of an undiagnosed illness 
manifested.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977 and from November 1990 to May 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 1998.  

In a March 2000 decision, the Board determined that the 
veteran's claim of entitlement to service connection for 
numbness of the legs, to include consideration of entitlement 
to service connection for an undiagnosed illness manifested 
as numbness of the legs was not well grounded.  The Board 
further determined that the claim of service connection for a 
low back condition was well grounded and remanded the claims 
regarding a skin condition and a low back condition for 
additional development of the record.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In light of the change in the law brought about by the VCAA, 
the issue of service connection for numbness of the legs, to 
include consideration of entitlement to service connection 
for an undiagnosed illness manifested as numbness of the legs 
is referred to the RO for the appropriate action.


REMAND

The Board previously remanded the case with instructions that 
the records of the veteran's VA dermatology treatment be 
obtained and for the veteran to be afforded a VA spine 
examination  in order to determine whether his low back pain 
may be attributed to any known clinical diagnosis or may be 
the result of an undiagnosed illness.

The Board notes that the veteran's service medical records 
show that tinea versicolor was noted on examination in 
December 1974 and that he was treated for that condition in 
January 1975.  A January 1976 entry noted a skin rash for the 
previous six months.  The clinical evaluation of the skin on 
separation examination in November 1977 was normal.  There is 
no record of treatment for a skin condition during his second 
period of service.

A review of the record shows that additional VA outpatient 
records were obtained which show treatment for variously 
diagnosed skin disorders.  It is also indicated by the record 
that the veteran failed to report for a scheduled VA spine 
examination.  

The veteran's representative has indicated that the veteran 
was contacted in July 2001 and that he reported that he did 
not receive notice of the VA spine examination.  It was 
indicated that he was willing to report for such examination.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board finds that the veteran should be scheduled for VA 
examinations regarding both the claimed low back and skin 
conditions.  It is pointed out that in the recent VA Form 
646, the veteran's representative indicated that the veteran 
may be residing at a new address.  The RO should verify the 
current address of the veteran to assure that he receives the 
notice of the scheduled examinations.  All relevant treatment 
records should be identified by the veteran and obtained, if 
available, prior to the examinations.  

In a March 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent rating effective from August 1996.  The 
RO denied service connection for claimed disorders, in 
addition to the claims that were denied by way of the initial 
rating decision in November 1996.  In April 1999, the veteran 
submitted a statement indicating that he wished to file a 
formal notice of disagreement with the March 1999 rating 
decision.  He mentioned the decision regarding the ongoing 
joint pain and skin rash and that he believed that the rating 
for PTSD was inadequate.  A statement of the case as to the 
rating assigned for the service-connected PTSD and for the 
additional service connection claims has not been issued.  It 
is noted that in the July 2001 VA Form 646, the veteran's 
representative indicated that the veteran's April 1999 
statement was intended to be a notice of disagreement with 
all new issues adjudicated in the March 1999 rating decision.  
As such, the RO is now required to send the veteran a 
statement of the case as to these issues in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed low back disorder and 
skin condition since service.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source, not currently of 
record.  In addition, the RO should 
obtain all VA outpatient reports dated 
from March 2000 to the present pertaining 
to the veteran.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should elicit 
from the veteran, and record, a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
condition.  Based on the review of the 
case, it is requested that the examiner 
provide a diagnosis of all low back 
pathology found.  The examiner should 
state whether the veteran's current low 
back condition may be assigned a known 
clinical diagnosis or whether any current 
low back condition may be the result of 
an undiagnosed illness.  If the low back 
condition may be assigned a known 
clinical diagnosis, the examiner should 
state an opinion as to whether it is at 
least as likely as not that the current 
low back disability is due to disease or 
injury which was incurred in or 
aggravated by service.

3.  The RO should schedule the veteran 
for a VA dermatologic examination.  The 
claims folder must be made available to 
and be reviewed by the examiner prior to 
the examination.  The examiner should 
elicit from the veteran, and record, a 
full medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
condition.  Based on the review of the 
case, it is requested that the examiner 
provide a diagnosis of all skin pathology 
found.  The examiner should state whether 
the veteran's current skin condition(s) 
may be assigned a known clinical 
diagnosis or whether any current skin 
condition may be the result of an 
undiagnosed illness.  If any currently 
found skin condition may be assigned a 
known clinical diagnosis, the examiner 
should state an opinion as to whether it 
is at least as likely as not that the 
current skin disorder is due to disease 
or injury which was incurred in or 
aggravated by service.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  The RO should send the veteran a 
statement of the case as to the veteran's 
disagreement with the 10 percent rating 
assigned for the service-connected PTSD 
and his disagreement with the RO's denial 
of service connection for claimed 
disabilities in the March 1999 rating 
action in addition to the claims for low 
back and skin disorder currently in 
appellate status, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

6.  Following completion of the above, 
the RO must review the veteran's claims.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued to the appellant and his 
representative and they should be given 
an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


